Citation Nr: 9906468	
Decision Date: 03/10/99    Archive Date: 03/18/99

DOCKET NO.  94-27 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection bilateral defective 
hearing.  

2.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from March 1943 to November 
1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1993 rating action by the RO which 
denied service connection for tinnitus and bilateral 
defective hearing.  In December 1993, the veteran appeared 
and gave testimony at a hearing before a hearing officer at 
the RO.  A transcript of this hearing is of record.  

This case was remanded by the Board in August 1997 in order 
that the RO could schedule the veteran for an RO hearing 
before a member of the Board.  A hearing at the RO before a 
Board member was scheduled on October 22, 1997.  The veteran 
failed to appear for this hearing.  

On October 24, 1997, a communication was received from the 
veteran which indicated that he could not attend the October 
1997 Board hearing because he had to stay home and help his 
wife, and to take care of his house.  He requested that his 
hearing be rescheduled.  He also requested advice in regard 
to obtaining a service organization or attorney to represent 
him 

The veteran's request for a second hearing was denied because 
the veteran had not shown good cause for failing to report 
for the scheduled hearing.  

In a letter dated in January 1999, the Board provided the 
veteran with information regarding representation before the 
VA by a service organization or attorney.  The veteran was 
also provided with VA Forms 21-22 for certifying a service 
organization as his representative and a VA Form 22a for 
certifying an agent or private attorney as his 
representative.  The veteran was informed that his appeal 
would be suspended for 30 days and he was also told that, if 
no response from him was received during that time, it would 
be assumed that representation was not desired and the Board 
would then resume appellate review.  

The veteran has not responded to the January 1999 letter from 
the Board.  Accordingly, his claims for service connection 
for bilateral defective hearing and tinnitus are before the 
Board for appellate consideration at this time.  


FINDINGS OF FACT

1. The veteran's claim for service connection for bilateral 
defective hearing is not plausible.  

2.  The veteran's claim for service connection for tinnitus 
is not plausible.  


CONCLUSIONS OF LAW

1. The veteran has not submitted a well-grounded claim for 
service connection for bilateral defective hearing.  38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  

2. The veteran has not submitted a well-grounded claim for 
service connection for tinnitus. 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998)  


REASONS AND BASES FOR FINDINGS AND CONCLUSION  


During service, the veteran's military occupation specialty 
was high velocity antiaircraft artillery control system 
repairman.  He participated in the Rhineland and Central 
European campaigns.  

The veteran's service medical records are unavailable due to 
being destroyed in a fire at the National Personnel Records 
Center in July 1973.  Some clinical documentation was 
obtained from the Department of the Army Surgeons Generals' 
Office.  This documentation revealed hospitalization in June 
1944 for vasomotor rhinitis (hay fever).  No reference was 
made to hearing loss, tinnitus, or any other ear disorder.  

Private clinical records reveal hospitalization in July 1972 
for complaints of ringing in the left ear, blockage in the 
left ear, nausea, vomiting and dizziness of about one week's 
duration.  A history of ear infections as a child was 
reported.  Examination of the right ear revealed the eardrum 
to be intact with a few healed perforations and evaluation of 
the left ear also revealed a few healed perforations.  There 
was a positive Rinne in each ear.  Discrimination was normal 
in the right ear and very poor in the left ear.  It was 
stated that this may have been so for some time.  The initial 
impressions were, essentially, possible labyrinthitis or left 
eighth nerve neuritis.  The possibility of thrombosis of one 
or more labyrinthine arteries was also noted.  At the time of 
discharge, the diagnosis was acute labyrinthitis.  
Hypertension ws also noted.

On VA examination in March 1993, the veteran gave a history 
of being stationed in England during 1944 when he was exposed 
to heavy antiaircraft fire while testing 90-millimeter 
antiaircraft artillery.  He said that his ears began to ring 
at that time and that the ringing became worse.  He said that 
he had very bad ringing in the ear in 1972 and after this 
episode he had lost almost all his hearing in the left ear.  
This was said to be apparent otic herpes.  Evaluation 
revealed that the auricles and external ears were normal.  
There were some calcified spots on the right tympanic 
membrane.  The tympanum was normal.  No active disease of the 
ears was noted.  There was no infectious disease of the inner 
or middle ear.  The diagnoses were tinnitus and hearing loss.  
Audiometric testing revealed pure tone thresholds of 25, 30, 
35, 50 and 55 decibels in the right ear and 50, 70, 105+, 
105+ and 105+ decibels in the left ear at 500, 1000, 2000, 
3000, and 4000 Hertz.  The average pure tone threshold in the 
right ear was 43 decibels.  The average pure tone threshold 
in the left ear was 97+.  Word discrimination was 90 percent 
in the right ear and 32 percent in the left ear.  

During a December 1993 RO hearing, the veteran said that he 
had a carbuncle on his right ear while in high school, and he 
also said that he had ear problems before that episode.  The 
veteran also said that he had a lot of trouble with his ears 
while in the service, including pain and ringing in the ears 
after rifle training.  He said that the ringing and pain 
would go away after he stopped firing.  After basic training, 
the veteran received further training in the servicing of 
antiaircraft artillery and was then assigned to service these 
guns.  He said that the sound of these guns firing would make 
his ears ring.  The veteran said that he was sent to 
southeastern Britain on four or five occasions in 1944 to 
service antiaircraft guns, and he said that he received most 
of his exposure to artillery noise on these occasions.  He 
was subsequently sent to Germany, but had little noise 
exposure at that time although his ears would still ring 
intermittently due to his exposure while in Britain.  He said 
that he was hospitalized on one occasion during service for 
hay fever and complained of the ringing in his ears on that 
occasion.  The veteran also said that his ears would ring 
intermittently after his service discharge and that he also 
became hard of hearing.  He said that he went to doctors 
after service for the treatment of the ringing in his ears, 
but they told him that nothing could be done about it.  The 
doctors he had seen in the years immediately following 
service discharge had since died.  His first hospitalization 
for ear pathology was in 1972.  

Of record are statements from three of the veteran's 
neighbors, all dated in May 1994.  The writers reported, in 
pertinent part, that the veteran had earaches and ear 
problems as a child.  

In November 1994, the veteran submitted a unit history of the 
610 th Ordinance Battalion in Europe during World War II.  

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A.§ 1110 (West 1991 & Supp. 1997).  Where 
a veteran served continuously for ninety days or more during 
a period of war and sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year of 
termination of such service, service connection may be 
granted even though there is no evidence of such disorder 
during service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 1998); 38 C.F.R.§§ 3.307, 3.309 (1998).  Impaired 
hearing shall be considered a disability for purposes of 
service connection when the thresholds for any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1998).  

The threshold question in regard to the issues of service 
connection for bilateral hearing loss and tinnitus is whether 
the veteran has met his burden of submitting evidence of a 
well-grounded (i.e. plausible) claim.  If not, the claim must 
fail and there is no duty to assist him in its development.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The Board finds that the veteran has not submitted 
well-grounded claims for service connection for bilateral 
hearing loss and tinnitus.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran must submit evidence, not 
just allegations, in order for a claim to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
When, as in this case, the issue involves a question of 
medical diagnosis or causation, medical evidence is required 
to make the claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 609 (1993).  Lay statements by the veteran, regarding 
questions of medical diagnosis and causation, are not 
sufficient to establish a well-grounded claim, as he is not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

In summation, according to a decision of the Court, a well-
grounded claim requires competent medical evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and a nexus between the inservice injury or 
disease and the current disability (medical evidence). Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

The veteran has testified that he had pathology affecting his 
ears prior to service and statements from neighbors confirm 
that he had earaches and other ear problems prior to service.  
While all of the veteran's service medical records are 
unavailable due to a fire at the National Personnel Records 
Center in 1973, service records from the Department of the 
Army Surgeon Generals Office contained no reference to any 
ear disability, hearing loss, or tinnitus.  The first medical 
evidence of hearing loss or tinnitus dates from July 1972, 
over 25 years after discharge from service, when the veteran 
complained of a sudden onset of ringing in the left ear which 
had occurred about a week prior to treatment.  A diagnosis of 
tinnitus and bilateral hearing loss was not rendered until 
after a VA examination conducted in 1993, almost 50 years 
following service discharge.  

While the little service medical evidence available makes no 
reference to any tinnitus and/or hearing loss during service, 
the veteran has testified that he had intermittent ringing in 
the ears after exposure to gunfire during service, and 
gradually became hard of hearing after service discharge.  
Moreover, his service records do confirm that his military 
duties involved maintaining antiaircraft gun control systems.  
The Board therefore recognizes that the veteran had exposure 
to acoustic trauma while in military service.  In addition, 
the evidence indicates that he currently has diagnosed 
tinnitus as well as a bilateral hearing loss sufficient to 
constitute a service-connected disability under 38 C.F.R. 
§ 3.385.  Thus, the first two criteria for a well-grounded 
claim,as noted by the Court in Caluza, have been met.  
However, the record contains no competent evidence connecting 
the veteran's current hearing loss and tinnitus with his 
military service.  In fact, the VA examination of 1993 
suggested that the veteran's current hearing loss and 
tinnitus were the result of otic herpes.  Lay statements from 
the veteran alone are not sufficient to establish a well-
grounded claim for service connection.  Without competent 
medical evidence relating the veteran's current bilateral 
hearing loss and tinnitus to service, the veteran's claim for 
service connection for these disabilities is not well 
grounded.  Accordingly the veteran's claims for service 
connection for bilateral hearing loss and tinnitus must be 
denied.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

- 7 -





